Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-mj-2228-JJO

  UNITED STATES OF AMERICA

  v.

  FELIPE MONCALEANO BOTERO,

                       Defendant.
                                        /


          UNITED STATES’ UNOPPOSED MOTION FOR PROTECTIVE
       ORDER REGULATING DISCLOSURE OF DISCOVERY INFORMATION

        The United States of America respectfully moves for a Protective Order in the

  above-captioned case, pursuant to Rule 16(d)(1) of the Federal Rules of Criminal

  Procedure, for appropriate protections against widespread dissemination of discovery

  materials and sensitive information they contain. This sensitive information includes

  records containing personal information of third parties, such as birth dates and

  social security numbers. It also includes records which identify third-party bank

  accounts and financial information. The United States accordingly seeks, without

  objection from the defense, protections that will not impede the defendant’s ability to

  prepare a defense, but which will protect against improper dissemination or use of

  the sensitive information. Therefore, the United States respectfully submits that the

  equities favor this Court placing reasonable limitations on the use of sensitive

  information in discovery materials.

                                    BACKGROUND

                                            1
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 2 of 7



        On February 12, 2020, the United States filed a Complaint alleging that the

  defendant engaged in a conspiracy to commit money laundering in violation of Title

  18, United States Code, Section 1956(h).       Discovery in this matter will include

  communications relating to payments, records relating the use of shell corporations

  and international bank accounts used to launder bribery payments made to

  Ecuadorian officials by the defendant and others. Financial and other records which

  the United States will produce in discovery include sensitive account or identification

  information, as well as other sensitive information. In an attempt to protect the

  sensitive information in discovery materials, the United States proposes the following

  restrictions be placed on the disclosure and use of the discovery materials in this case:

        1. Counsel of record for the defendant shall hold the discovery materials in

  strict confidence, disclosing this information to the defendant, office staff,

  investigators, and witnesses (including any experts) only to the extent he or she

  believes is necessary to assist in the defense of this matter.

        2. Counsel of record for the defendant shall advise any person to whom the

  discovery materials are disclosed that, pursuant to the attached Protective Order, the

  information must be held in strict confidence and the recipient may not further

  disclose or disseminate the information.

        3. Counsel of record for the defendant shall obtain a certification from each

  person to whom the discovery materials are disclosed, in which the recipient (a)

  acknowledges the restrictions set forth in the Protective Order, and (b) agrees that

  he/she will not disclose or disseminate the information without the express consent



                                             2
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 3 of 7



  of defense counsel. Counsel shall keep a copy of each certification to identify the

  individuals who received the discovery materials and the date on which such

  information was first disclosed. 1

        4.    At the conclusion of the above-captioned case, counsel of record for the

  defendant shall either destroy the discovery materials or return them to the United

  States.

                     ANALYSIS AND MEMORANDUM OF LAW

        A trial court “can and should, where appropriate, place a defendant and his

  counsel under enforceable orders against unwarranted disclosure of the material

  which they may be entitled to inspect.” Alderman v. United States, 394 U.S. 165, 185

  (1969). Courts have long recognized that protective orders are appropriate where

  disclosure will impact victims or innocent third parties. See, e.g., United States v.

  Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995) (“The privacy interests of third parties

  . . . should weigh heavily in a court’s balancing equation.”) (Citations omitted). In

  fact, Federal Rule of Criminal Procedure 16(d)(1) permits a court to deny, restrict, or

  defer pre-trial discovery when a party can demonstrate the need for these types of

  actions. See Fed R. Crim. P. 16(d)(1). The government does not seek to delay, deny,

  or restrict the disclosure of information which Rule 16 or the Standing Discovery

  Order requires. See e.g, United States v. Fischel, 686 F.2d 1082, 1090 (5th Cir. 1982)

  (stating that “[d]iscovery in criminal cases is narrowly limited [and] makes no

  provision for the production of the names and addresses of witnesses”). Instead, the


        1      A proposed certification is attached as an exhibit hereto.

                                            3
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 4 of 7



  government only seeks to facilitate discovery, while protecting against the improper

  disclosure or use of an individual’s identification information.         The proposed

  Protective Order, attached as an exhibit hereto, would have no effect on the

  defendant’s ability to prepare defenses and would protect sensitive information

  concerning third parties.    Indeed, in some jurisdictions, similar provisions are

  standard in all cases. See, e.g., In Re Bragg, 2012 WL 566958, at *4 (W.D.Va. 2012)

  (finding criminal defense attorney in contempt of court for failing to abide by standard

  discovery order which prohibited the removal of any discoverable material from the

  office of defense counsel unless kept in the personal possession of defense counsel at

  all times, and which prohibited a defendant’s possession of discoverable material

  unless in the presence of defense counsel).

        It is appropriate for any protective order to admonish the parties that the

  purpose of discovery is trial preparation and that sensitive information provided in

  discovery is to be used only for that purpose. See United States v. Gangi, No. 97 CR

  1215(DC), 1998 WL 226196 at *4 (S.D.N.Y. May 4, 1998) (ordering that information

  disclosed under protective order “[s]hall be used only by defendants and their counsel

  solely for purposes of this action”); United States v. Salemme, 978 F. Supp. 386, 390

  (D. Mass. 1997) (requiring government to make certain disclosures and ordering that

  those disclosures be used “solely for the purpose of litigating matters in this case”);

  see generally United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986)

  (“Discovery, whether civil or criminal, is essentially a private process because the

  litigants and the courts assume that the sole purpose of discovery is to assist trial



                                             4
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 5 of 7



  preparation.   That is why parties regularly agree, and courts often order, that

  discovery information will remain private.”).

        The government’s proposed order, or one materially similar thereto, has been

  entered in other fraud matters in the Southern District of Florida to ensure the

  integrity of sensitive information disclosed in discovery. See, e.g., United States v.

  Reyes Lopez, Case No. 17-cr-20747-WILLIAMS (DE 27) (S.D. Fla. Nov. 17, 2017);

  United States v. Jean Chauvel, et al., No. 15-20289-CR-COHN (DE 21, 59) (S.D. Fla.

  June 16, 2015 and January 6, 2016); United States v. Venereo, et al., Case No. 14-

  20566-CR-ALTONAGA, (DE 30) (S.D. Fla. Aug. 18, 2014); United States v.

  Hernandez, Case No. 13-20520-CR-GRAHAM (DE 17) (S.D. Fl. July 31, 2013); United

  States v. Leitman, Case No. 10-20883-CR-GRAHAM (DE 29) (S.D. Fla. January 10,

  2011); United States v. DeSousa, et al., Case No. 10-20524-CR-GOLD (DE 25) (S.D.

  Fla. August 12, 2010); United States v. Vasquez, et al., Case No. 10-20707-CR-

  ALTONAGA (DE 35) (S.D. Fla. November 1, 2010); United States v. Figueroa, et al.,

  Case No. 09-20610-CR-LENARD (DE 105) (S.D. Fla. October 7, 2009).

        On March 19, 2020, the undersigned conferred with Fernando Tamayo, Esq.,

  who is counsel of record for the defendant and who advised that there is no objection

  to entry of the proposed Protective Order.

        WHEREFORE, the United States of America respectfully moves this Court to

  issue the proposed Protective Order.

                                                   Respectfully submitted,




                                               5
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 6 of 7



                                           ROBERT ZINK
                                           CHIEF, FRAUD SECTION

                                     By:   s/ Katherine Raut
                                           Katherine Raut
                                           Court I.D. No. A5502213
                                           Alexander Kramer
                                           La’Nese Clarke
                                           Trial Attorneys
                                           Department of Justice
                                           1400 New York Ave. N.W.
                                           Telephone: (202) 616-2577
                                           katherine.raut@usdoj.gov
                                           alexander.kramer@usdoj.gov
                                           lanese.clarke@usdoj.gov




                                       6
Case 1:20-cr-20175-JEM Document 53 Entered on FLSD Docket 03/25/2020 Page 7 of 7



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  CM/ECF.



                                             s/ Katherine Raut
                                             KATHERINE RAUT
                                             TRIAL ATTORNEY




                                         7
